DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 04/09/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Applicant’s priority claim to foreign document KR10-2020-0126747 is herein acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 04/09/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted on 04/09/2021 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “based on the syndrome of the current keyword”. There is lack of proper antecedent basis for the term “current keyword”. For purposes of the current action, it is interpreted to be “the current codeword error” which antecedent basis is established in preceding claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Halbert et al. (US 2017/0060681) in view of Dixon et al. (US 2005/0022065) and further in view of Healy et al. (US 9,471,423).

Regarding claim 1, Halbert discloses, in the italicized portions, an operating method of a memory system having a memory device and a controller, the operating method comprising: obtaining a current syndrome corresponding to a codeword error that has occurred in the controller; determining the current syndrome contains a single bit with a value of one ([0078] In one embodiment, memory 520 includes syndrome decode 524, which enables the memory to apply check bits 556 to data 554 to detect errors in the read data. Syndrome decode 524 can generate syndrome 558 for use in generating appropriate error information for the read data. Data 554 can also be forwarded to error correction 528 for correction of a detected error. [0079] In one embodiment, syndrome decode 524 passes syndrome 558 to syndrome generator 526 to generate an error vector. In one embodiment, check bit generator 522 and syndrome generator 526 are fully specified by a corresponding H matrix for the memory device. In one embodiment, if there are no errors in the read data (e.g., zero syndrome 558), syndrome generator 526 can generate a signal to cause data 554 to be written back to the memory. In one embodiment, if there is a single bit error (e.g., non-zero syndrome 558 that matches one of the columns of a corresponding H matrix), syndrome generator 526 can generate a CE (corrected error) signal with error location 564, which is a corrected error indication to error correction logic 528. Error correction 528 can apply the corrected error to the specified location in data 554 to generate corrected data 566 for writing back to the memory.); determining the current syndrome does not correspond to a previous syndrome stored in a syndrome buffer, based on the current syndrome containing the single bit with the value of one; increasing a codeword error count value by an integer greater than one in the controller, based on the current syndrome not corresponding to the previous syndrome; determining the codeword error count value is greater than a reference value ([0064] As illustrated, when the threshold number of errors per row has been reached as determined by ERC 332, ERC 332 outputs a signal to cause row error counter 342 to increment its count. Every error detected by logic 330 causes errors per row counter 344 to increment. It will be understood that ERC 332 and errors per row counter 344 generate information on a per-row or per-segment basis); and performing an operation for preventing an uncorrectable error of the memory device in the controller, based on the codeword error count value being greater than the reference value. Herein it is disclosed by Halbert maintaining error counts corresponding to syndromes. In this manner, Halbert is able to perform corrective actions based on the track information. Halbert does not explicitly disclose determining the current syndrome corresponds to a syndrome stored in a buffer, increasing a codeword error count by more than one and performing an operation to prevent an uncorrectable error when the error count is above a reference value. Regarding the syndrome buffer and the performed operation to prevent an uncorrectable error, Dixon discloses in Paragraphs [0139] and [0125] “[0139] An error-history buffer 534. This buffer holds information about data failures observed over time. Different embodiments will likely specify different parameters here, but such information as the number of errors that have been observed, the type of error (single-bit, multi-bit, other types), the actual memory address, error syndrome, etc., are some of the kinds of information about data failures that can be usefully saved for use by higher-level error-control functions. The buffer is likely a FIFO (first-in, first-out) or circular buffer so that older failure information is overwritten by newer failures, but could be implemented to fill up according to its implementation, and stop accepting new information until the older data is dumped to a higher-level system or the buffer is cleared/reset. The error history buffer can be used to calculate the rate of soft errors, the rate of hard or multiple errors or for other useful purposes. An example of the use of the error-history buffer is to notify the operating system (OS) of memory errors but not to overwhelm the OS (by constant interrupts at a high rate). In some embodiments, the controller is designed so as to generate, for example, an interrupt indication the first two times that a particular memory address has a data failure. The second interrupt serves to tell the OS that the error has repeated and so likely needs maintenance. [0125] Another function that data scrubbing and logging can provide is to enable the detection and swapping of `stuck bits.` As the scrub logic passes through memory repeatedly, it keeps track, for example, by writing into error-log buffer 534, of the errors that have been found. If a memory data item is found and a repair attempted (by rewriting corrected data), the fact is recorded so that if the same error is again observed, the logic can detect that those errors are not soft recoverable errors but, instead, may be `hard` stuck bits. The occurrence of stuck bits in memory greatly increases the chances for data corruption when using SECDED, because any soft error within the range of bits covered by each data checkbyte, in addition to the memory stuck bit, may be uncorrectable. (In some embodiments, additional error-recovery techniques are used, for example such as that described in U.S. Pat. No. 4,319,357 "DOUBLE ERROR CORRECTION USING SINGLE ERROR CORRECTING CODE" by Douglas Bossen, which is incorporated herein by reference.) The keeping of a failure history of block 724 is thus useful in its own right, for example by providing information such that analysis of blocks 725, 726, and/or 740, and needed maintenance--the dynamic swapping of bits of blocks 730-737 and/or increasing the refresh frequency, or even replacing memory components that have permanent faults or a significant number of transient errors--can be performed so that the chance of uncorrectable memory errors occurring is greatly reduced.” Herein it is disclosed by Dixon that by maintaining an error log buffer, current errors may be compared to previous errors to make determinations regarding the potential severity of errors based on the collected information. Furthermore it is noted that maintenance may be performed, including bit swap and component replacement, in order to address the chance of uncorrectable errors occurring. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the buffer for comparing syndromes in order to discern when errors have been repeated. Regarding the incrementing of the error count by an integer value of more than one, Healy discloses in [Col. 11 ln. 8-15] “Any suitable linear or non-linear algorithm may be utilized by the number converter 615 to convert the raw error count. For example the following algorithm may be utilized—F(X)=B*max(X−A,0), where “X” is the raw error count, “A” is a threshold quantity of errors is needed before conversion, and “B” is a scaling factor to make the reported error count not correlate with the actual number of errors.” Herein it is disclosed that a scaling factor may be applied to the raw error count in order to adjust the number of errors reported. In this case, Healy presents the scaling factor to reduce the number of errors because the system is capable of addressing single bit errors and therefore the corrected bits are deemed to not be necessary to be reported. However, in the context of Dixon wherein the buffer is maintained to track the history of errors, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the scaling factor as disclosed by Healy to increase the reported error count when a current syndrome does not correspond to a previous syndrome in the buffer in order to indicate that it is a new reported error that therefore represents an increased chance of an uncorrectable error occurring in the case of there existing multiple single error bits for the codeword. Halbert, Dixon, and Healy are analogous art because they are from the same field of endeavor of memory error correction.
Regarding claim 2, Dixon further discloses the method of claim 1, further comprising: determining a second current syndrome contains more than the single bit with the value of one; and increasing the codeword error count value in the controller by one based on the second current syndrome containing more than the single bit with the value of one ([0139]). Herein it is disclosed by Dixon that the errors recorded may be multi-bit errors and would therefore increase the error count by one for each error.
Regarding claim 3, Dixon further discloses the method of claim 1, further comprising: determining a second current syndrome does correspond to the previous syndrome; and increasing the codeword error count value by one in the controller, based on the current syndrome corresponding to the previous syndrome ([0139]). Similarly to the rejection of claim 2, Dixon discloses maintaining the error history buffer and within the number of errors observed is maintained. In this case as claimed, if the same error was determined, the number of errors would increase by one.
Regarding claim 4, Dixon further discloses the method of claim 1, further comprising: determining a second codeword error count value is not greater than the reference value; and storing a second current syndrome in the syndrome buffer in the controller, based on the second codeword error count value not being greater than the reference value ([0139]). Herein it is noted by Dixon that the error history buffer may server to store information for higher level control functions and therefore maintaining a second current syndrome in the buffer for future comparison functions would be obvious to one of ordinary skill in the art for similar reasons as presented in the rejection of claim 1.
Regarding claim 5, Halbert further discloses the method of claim 1, further comprising storing an error address corresponding to the current syndrome in the controller ([0026], [0030], and [0049]). Herein it is disclosed by Halbert storing address information regarding the maintained error count information.
Regarding claim 6, Halbert further discloses the method of claim 5, further comprising comparing the stored error address with a previously stored error address ([0026], [0030], and [0049]). Herein it is noted that addresses may be compared to stored addresses within the controller.
Regarding claim 7, Halbert further discloses the method of claim 6, further comprising, according to a result of the comparing, increasing any one or any combination of a first error count value corresponding to a row address, a second error count value corresponding to a column address, a third error count value corresponding to a bank address, and a fourth error count value corresponding to a chip address ([0058] Address control 320 represents control logic to enable a memory device to manage internal addressing for ECS operations. As previously described, the memory device may be responsible for certain address information and the memory controller responsible for other address information. Thus, system 300 can have different implementations depending on the address information responsibility of the memory device. In one embodiment, address control 320 includes one or more ECS address counters to increment addresses for ECS commands. Address control 320 can include counters for column addresses, row addresses, bank addresses, bank group addresses, and/or a combination of these. In one embodiment, address control 320 includes a counter to increment the column address for a row or other segment for an ECS operation.). Herein it is disclosed that counters may be maintained on a row, column, bank, and bank group basis, wherein the bank group is found analogous to chip. In this manner, respective counters would then be incremented accordingly.
Regarding claim 8, Halbert and Dixon further disclose the method of claim 7, further comprising predicting a type or location of an error according to any one or any combination of the first error count value, the second error count value, the third error count value and the fourth error count value (Halbert [0058] and Dixon [0125]). Dixon discloses that the error history information may be used to identify locations subject to a maintenance operation. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the information as tracked by Halbert to determine predicted failure.
Regarding claim 9, Dixon further discloses the method of claim 8, wherein the operation for preventing the uncorrectable error is performed according to the predicted type or location of the error ([0125]). Herein it is disclosed by Dixon that maintenance may be performed to address the error information.
Regarding claim 10, Dixon further discloses the method of claim 1, wherein the preventing the uncorrectable error comprises any one or any combination of a sparing operation, a page-offline operation, a map-out operation, or a repair operation ([0010] Some features that have been in some controllers in the past and whose recognized benefits indicate that they are likely to be used in new designs are memory refresh, memory scrubbing, and support for spare bits in memory. Conventional uses for a spare bit include the ability to logically rewire a card that has a stuck bit (a bit that is always zero or one) or a frequently failing signal on a pin of a memory part such that the card can be returned to correct operation without physical access to the failing pin, chip, or card. In the past, such rewiring typically required removing the card from the system. Logic circuits that provide rudimentary versions of these features with the card in place in a system have shortcomings, such as having to stop accesses from the processor, at least as regards a section of memory having a failed bit and perhaps entirely, in order to reconfigure the memory card to have the spare bit to replace the failed bit.). Herein it is disclosed by Dixon that spare bits may be swapped to address failed bits.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halbert in view of Dixon and further in view of Healy and still in further view of Naik et al. (US 2018/0189135).

Regarding claim 11, Halbert discloses, in the italicized portions, a memory system, comprising: at least one memory device; and a controller configured to control the at least one memory device, wherein the controller ([0037] Memory device 140 includes controller 150, which represents control logic within the memory device to control internal operations within the memory device. For example, controller 150 decodes commands sent by memory controller 120 and generates internal operations to execute or satisfy the commands. Controller 150 can be referred to as an internal controller.) comprises: an error correction circuit configured to correct an error in data read from the at least one memory device ([0040] In one embodiment, memory controller 120 includes error correction and control logic to perform system-level ECC for system 100. System-level ECC refers to application of error correction at memory controller 120, and can apply error correction to data bits from multiple different memory devices 140. In one embodiment, memory controller 120 includes ECS 170, which represents circuitry or logic to enable an ECS mode in one or more memory devices 140.); a codeword error counter configured to obtain a syndrome of a current codeword error, based on currenta codeword error occurring in the error correction circuit ([0078-0079]), and to obtain a weighted codeword error count value by comparing the obtained syndrome with a previous syndrome; and an alert device configured to generate a warning signal for preventing an uncorrectable error of the at least one memory device according to the weighted codeword error count value. Halbert does not explicitly disclose obtaining a weight error count value by comparing the obtained syndrome with a previous syndrome and generating a warning signal to prevent an uncorrectable error from occurring. Regarding the comparison of syndromes, Dixon discloses in Paragraphs [0139] and [0125] that by maintaining an error log buffer, current errors may be compared to previous errors to make determinations regarding the potential severity of errors based on the collected information. Regarding the weight error count, Healy discloses in [Col. 11 ln. 8-15] “Any suitable linear or non-linear algorithm may be utilized by the number converter 615 to convert the raw error count. For example the following algorithm may be utilized—F(X)=B*max(X−A,0), where “X” is the raw error count, “A” is a threshold quantity of errors is needed before conversion, and “B” is a scaling factor to make the reported error count not correlate with the actual number of errors.” Herein it is disclosed that a scaling factor may be applied to the raw error count in order to adjust the number of errors reported. In this case, Healy presents the scaling factor to reduce the number of errors because the system is capable of addressing single bit errors and therefore the corrected bits are deemed to not be necessary to be reported. However, in the context of Dixon wherein the buffer is maintained to track the history of errors, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the scaling factor as disclosed by Healy to increase the reported error count when a current syndrome does not correspond to a previous syndrome in the buffer in order to indicate that it is a new reported error that therefore represents an increased chance of an uncorrectable error occurring in the case of there existing multiple single error bits for the codeword. Regarding generating a warning signal, Naik discloses in Paragraph [0041] “In some implementations, if the error data 176 indicates an error count or error rate that exceeds a third threshold amount but does not exceed the second threshold amount, the post-write read engine 122 may send a signal to the block manager 142 indicating a third error characteristic of the destination block 118. In response to receiving the signal indicating the third error characteristic, the block manager 142 may perform a corrective operation that updates an EPWR error history of the block 118. The block manager 142 may evaluate the EPWR error history of the block 118 to estimate whether the block 118 is predicted for early failure, such as if the error history shows a trend of increasing EPWR error rates that can be extrapolated to predict that a next EPWR error rate of the block 118 will exceed the first threshold amount or the second threshold amount. In response to determining that the EPWR error history indicates that the block 118 is predicted for early failure, the data manager 142 may allow continued read access to the data in the block 118 but may mark the block 118 as unreliable for future data programming, and after the data in the block 118 has become invalid, the block manager 142 may add an indicator of the destination block 118 to the bad block list 144.” Herein it is disclosed by Naik that predicted failure may be based on error count and that responsive action may be taken to address the determined condition of failure. Halbert discloses in Paragraph [0030] that the system bus may comprise respective alert signal lines and therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a corresponding warning signal when it is determined that failure in the storage device may occur. Halbert, Dixon, Healy, and Naik are analogous art because they are from the same field of endeavor of memory error correction.
Regarding claim 12, Halbert, Dixon and Healy further disclose the memory system of claim 11, wherein the codeword error counter comprises a syndrome obtainer configured to obtain the syndrome of the current codeword error (Halbert [0078-0079]); a syndrome buffer configured to store the previous syndrome; a counter configured to increase a count value by one based on the syndrome of the current keyword; a comparator configured to compare the obtained syndrome with the previous syndrome stored in the syndrome buffer (Dixon [0139] and [0125]); and a weighted codeword error counter configured to generate the weighted codeword error count value according to an output value of the counter and an output value of the comparator (Healy [Col. 11 ln. 8-15]). Claim 12 is rejected on a similar basis as claim 1 regarding the recited components.
Regarding claim 13, Halbert further discloses the memory system of claim 11, wherein the controller further comprises an error counter configured to generate an error address count value by comparing a current error address with a previous error address corresponding to the codeword error, based on the codeword error occurring in the error correction circuit ([0026], [0030], and [0049]). Herein it is noted that addresses may be compared to stored addresses within the controller. As such, corresponding counter values may be incremented accordingly.
Regarding claim 14, Halbert further discloses the memory system of claim 13, wherein the error counter comprises a previous error address register configured to store the previous error address; a current error address register configured to store the current error address; a comparator configured to compare the previous error address with the current error address; and an error address counter configured to increase the error address count value according to an output of the comparator ([0026], [0030], and [0049]). Claim 14 is rejected on a similar basis as claim 13.
Regarding claim 15, Halbert further discloses the memory system of claim 14, wherein the error address counter comprises, a row counter configured to increase a row address count value by one, based on the output of the comparator indicating row addresses of the previous error address correspond to the current error address, and to output the row address count value as the error address count value; a column counter configured to increase a column address count value by one, based on the output of the comparator indicating column addresses of the previous error address correspond to the current error address, and to output the error address count value as the column address count value; a bank counter configured to increase a bank address count value by one, based on the output of the comparator indicating bank addresses of the previous error address correspond to the current error address, and to output the error address count value as the bank address count value; a chip counter configured to increase a chip address count value by one, based on the output of the comparator indicating chip addresses of the previous error address correspond to the current error address, and to output the error address count value as the chip address count value ([0058]). Claim 15 is rejected on a similar basis as claim 7.
Regarding claim 16, Halbert and Dixon further disclose the memory system of claim 15, further comprising a fault predictor configured to predict a type or location of the error based on the error address count value of the error address counter (Halbert [0058] and Dixon [0125]). Claim 16 is rejected on a similar basis as claim 8.
Regarding claim 17, Halbert further discloses the memory system of claim 16, wherein the fault predictor is further configured to predict a row error based on the row address count value being greater than one, and predict a column error based on the column address count value being greater than one ([0066]). Herein it is disclosed that the row with the most errors may be currently tracked. This technique may be further applied to the tracked column counts.
Regarding claim 18, Halbert further discloses the memory system of claim 16, wherein the fault predictor is further configured to predict a single bank error, based on the row address count value being greater than one, and the column address count value being greater than one  ([0055] As referred to above, in one embodiment, ECS control 250 includes logic to internally generate address information for performing ECS operations. In one embodiment, an ECS mode sequences through an entire memory area, such as a bank group. In one embodiment, ECS control 250 keeps track of the addresses for sequencing through memory 230. In one embodiment, memory controller 220 keeps track of certain address information and memory 230 keeps track of other address information. For example, consider an implementation where memory controller 220 identifies a bank group and memory 230 keeps track of row addresses and column addresses within the bank group.). Herein it is disclosed that banks may be identified via row and column information.
Regarding claim 19, Halbert further discloses the memory system of claim 18, wherein the fault predictor is further configured to predict a multi-bank error based on the bank address count value being greater than one, and predict a multi-chip error based on the chip address count value being greater than one ([0108] In one embodiment, memory controller is to identify a bank group associated with the trigger for the ECS mode, and wherein the internal controller is further to generate address information for specific rows within the bank group. In one embodiment, the internal controller is to perform single bit error (SBE) ECC for the one or more memory locations in response to the trigger for ECS mode. [0068] FIG. 4A is a block diagram of an embodiment of command encoding that enables an error check and scrub (ECS) mode. Command encoding 410 represents an example of ECS command encoding in accordance with any embodiment of ECS that triggers an ECS mode with command encoding. ECS command 412 illustrates one example of encoding, where the clock enable bits are set high, as well as ACT_n, CAS_n, and WE_n. Chip select CS_n is set low along with RAS_n.). Herein it is disclosed by Halbert the bank groups and chip information are a part of the process for managing the storage. In this manner, the prediction techniques as presented to be disclosed in the above rejections is determined to apply on these storage levels.
Regarding claim 20, Halbert discloses, in the italicized portions, a controller comprising: an error correction circuit configured to correct an error in data read from a memory device ([0040]); a first error counter configured to provide a syndrome of a codeword error based on the codeword error occurring in the error correction circuit ([0078-0079]), and to compare the provided syndrome with a previous syndrome to generate a first error count value; a second error counter configured to compare an error address of the codeword error with a previously stored error address based on the codeword error occurring in the error correction circuit to generate a second error count value ([0026] In one embodiment, a memory device that supports ECS mode includes one or more registers to store error count information. For example, the registers can be DRAM Mode Registers. The register locations can include multipurpose registers (MPRs) where the memory device can store error count information including a number of segments having errors, and a maximum count of errors and/or an address of a segment having a maximum error count. In one embodiment, a memory device uses two registers in ECS mode to track code word and check bit errors detected during the ECS mode operation. In one embodiment, the memory device stores a value from a Row Error Counter to one register, and stores a value from an Errors per Row Counter to another register. In one embodiment, a row error counter tracks the number of rows that have at least a threshold number of code word and check bit errors detected. The threshold number can be one error. The threshold number can be two errors or some other number of errors. In one embodiment, the errors per row counter tracks the address of the row with the largest number of code word and check bit errors, and can include the code word and check bit error count for that row.); a fault predictor configured to predict a type or location of the error according to the second error count value; and an alert device configured to output a warning signal to the memory device, based on the first error count value being greater than a reference value, and to output the warning signal according to an output of the fault predictor. Herein it is disclosed by Halbert maintaining error counts for syndromes. Furthermore, it is tracked which row has currently the most errors. This is further disclosed in Paragraph [0066] wherein a current row error count is compared to the previous row code word.  Halbert does not explicitly disclose comparing the provided syndrome with a previous syndrome and generating a first error count value, a fault predictor to predict a type of location of an error, and an alert device to output a warning signal to the memory device when the first error count is greater than a reference value. Regarding the comparison of syndromes, Dixon discloses in Paragraphs [0139] and [0125] that by maintaining an error log buffer, current errors may be compared to previous errors to make determinations regarding the potential severity of errors based on the collected information. Regarding the first error count value, Healy discloses in [Col. 11 ln. 8-15] “Any suitable linear or non-linear algorithm may be utilized by the number converter 615 to convert the raw error count. For example the following algorithm may be utilized—F(X)=B*max(X−A,0), where “X” is the raw error count, “A” is a threshold quantity of errors is needed before conversion, and “B” is a scaling factor to make the reported error count not correlate with the actual number of errors.” Herein it is disclosed that a scaling factor may be applied to the raw error count in order to adjust the number of errors reported. In this case, Healy presents the scaling factor to reduce the number of errors because the system is capable of addressing single bit errors and therefore the corrected bits are deemed to not be necessary to be reported. However, in the context of Dixon wherein the buffer is maintained to track the history of errors, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the scaling factor as disclosed by Healy to increase the reported error count when a current syndrome does not correspond to a previous syndrome in the buffer in order to indicate that it is a new reported error that therefore represents an increased chance of an uncorrectable error occurring in the case of there existing multiple single error bits for the codeword. Regarding the fault predictor and alert device generating a warning signal, Naik discloses in Paragraph [0041] that predicted failure may be based on error count and that responsive action may be taken to address the determined condition of failure. Halbert discloses in Paragraph [0030] that the system bus may comprise respective alert signal lines and therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a corresponding warning signal when it is determined that failure in the storage device may occur.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135